CAMERON, Judge.
This is an appeal by the State of Arizona from an order of the trial court granting the motion of defendant to quash an accusation returned by a Pima County Grand Jury pursuant to A.R.S. § 38-341 et seq.
We are called upon to determine whether the proceeding is criminal in nature in which case the statute of limitations would be a bar to the proceedings.
On 20 December 1968, the Pima County Grand Jury returned an accusation against the defendant, Richard C. Williams, the duly appointed, qualified, and acting Deputy Sheriff of Pima County, alleging 16 counts of willful or corrupt misconduct in office, commencing in April of 1962 and including 2 counts during May to June of 1966.
A motion to quash was made by the defendant and granted by the Superior Court. In a written opinion filed this day, State of Arizona v. Burr, 12 Ariz.App. 72, 467 P.2d 784, April 1970, the law in this matter has been discussed and the same law and reasoning apply to the fates (sic) in the instant case.
Judgment affirmed.
DONOFRIO, P. J., and STEVENS, J., concur.
NOTE: This cause was decided by the Judges of Division One, Department A, as authorized by A.R.S. § 12-120, subsec. E.